



Exhibit 10.3




ENVISION HEALTHCARE CORPORATION
FIRST AMENDMENT TO
ENVISION HEALTHCARE HOLDINGS INC.
2013 OMNIBUS INCENTIVE PLAN
WHEREAS, the board of directors (the “Board”) and stockholders of Envision
Healthcare Corporation, (the “Company”), have adopted the Envision Healthcare
Holdings, Inc. 2013 Omnibus Incentive Plan (the “Plan”);
WHEREAS, Section 15.2 of the Plan permits the Board to amend the Plan from time
to time, subject only to certain limitations specified therein.
NOW, THEREFORE, the following amendments and modifications are hereby made a
part of the Plan:
1. The Plan shall be renamed the “Envision Healthcare Corporation 2013 Omnibus
Incentive Plan for Legacy Envision Employees”.
2. Section 2.9 of the Plan shall be, and hereby is, amended by replacing the
definition of “Cause” therein in its entirety with the following:
“Cause” shall mean, unless otherwise defined in the applicable Award Agreement,
(i) a felony conviction of a participant or the failure of a participant to
contest prosecution for a felony, (ii) the engaging by the Participant in
willful misconduct that is injurious to the Company or its Subsidiaries or
Affiliates, or (iii) the embezzlement or misappropriation of funds or property
of the Company or its Subsidiaries or Affiliates by the Participant. For
purposes of this paragraph, no act, or failure to act, on the Participant’s part
shall be considered “willful” unless done, or omitted to be done, by the
Participant not in good faith and without reasonable belief that the
Participant’s action or omission was in the best interest of the Company. Any
determination of Cause for purposes of the Plan or any Award shall be made by
the Administrator in its sole discretion. Any such determination shall be final
and binding on a Participant.
3.   Section 2.10 of the Plan shall be, and hereby is, amended by replacing the
definition of “Change in Control” therein in its entirety with the following:
“Change in Control” shall mean, unless otherwise provided in the applicable
Award Agreement, the happening of one of the following:
(i)    any person or entity, including a “group” as defined in Section 13(d)(3)
of the Exchange Act, other than the Company or a wholly-owned Subsidiary thereof
or any employee benefit plan of the Company or any of its Subsidiaries, becomes
the beneficial owner of the Company’s securities having 50% or more of the
combined voting power of the then outstanding securities of the Company that may
be cast for the election of directors of the Company (other than as a result of
an issuance of securities initiated by the Company in the ordinary course of
business); or
(ii)    as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination, sales of assets or contested
election, or any combination of the foregoing transactions, less than a majority
of the combined voting power of the then outstanding securities of the Company
or any successor corporation or entity entitled to vote generally in the
election of the directors of the Company or such other corporation or entity
after such transaction are held in the aggregate by the holders of the Company’s
securities entitled to vote generally in the election of directors of the
Company immediately prior to such transaction; or; or
(iii)    during any period of two consecutive years, individuals who at the
beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each director of the





--------------------------------------------------------------------------------





Company first elected during such period was approved by a vote of at least
two-thirds of the directors of the Company then still in office who were
directors of the Company at the beginning of any such period.
Notwithstanding the foregoing, (i) unless otherwise provided in an applicable
Award Agreement, with respect to Awards constituting a “deferral of
compensation” subject to Section 409A of the Code, a Change in Control shall
mean a “change in the ownership of the corporation,” a “change in the effective
control of the corporation,” or a “change in the ownership of a substantial
portion of the assets of the corporation” as such terms are defined in Section
1.409A-3(i)(5) of the U.S. Treasury Regulations, and (ii) no Award Agreement
shall define a Change in Control in such a manner that a Change in Control would
be deemed to occur prior to the actual consummation of the event or transaction
that results in a Change in Control of the Company (e.g., upon the announcement,
commencement, or stockholder approval of any event or transaction that, if
completed, would result in a change in control of the Company).
4.
The following shall be, and hereby is, added as a new Section 3.6 of the Plan:

3.6 Minimum Vesting Period. Except for Substitute Awards, or the death,
Disability or Retirement of the Participant, or in the event of a Change in
Control, Awards shall have a Vesting Period of not less than one (1) year from
the date of grant (inclusive of any performance periods related thereto);
provided, that the Committee has the discretion to waive this requirement with
respect to an Award at or after grant, so long as the total number of Shares
that are issued pursuant to Awards having an originally stated Vesting Period of
less than one year from the date of grant (inclusive of any performance periods
related thereto) shall not exceed 5% of the Shares authorized for grant under
the Plan as originally stated under Section 4.1(a).
5.    Section 4.1(b) of the Plan shall be, and hereby is, amended in its
entirety to provide as follows:
(b)    If (i) any Shares subject to an Award are forfeited, an Award expires or
an Award is settled for cash (in whole or in part), the Shares subject to such
Award shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for Awards under the Plan. Notwithstanding anything to the
contrary contained herein, after February 24, 2017, the following Shares shall
not be added to the Shares authorized for grant under paragraph (a) of this
Section: (1) Shares tendered by the Participant or withheld by the Company in
payment of the purchase price of an Option, or to satisfy any tax withholding
obligation with respect to an Option or Stock Appreciation Right, (2) Shares
subject to a Stock Appreciation Right that are not issued in connection with the
stock settlement of the Stock Appreciation Right on exercise thereof, (3) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options, and (4) Shares withheld by the Company to satisfy
any tax withholding obligation with respect to an Award other than an Option or
Stock Appreciation Right.
6.   Section 15.11 of the Plan shall be amended by substituting the following
parenthetical for the parenthetical in the first proviso thereof: “(or such
other amount as may be necessary or permissible to avoid liability award
accounting)”.
7.   In all other respects, the Plan, as amended, is hereby ratified and
confirmed and shall remain in full force and effect.







